      Case 4:19-cv-04781 Document 1 Filed on 12/09/19 in TXSD Page 1 of 8



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

KELSEY LOUX and STEVE L. LOUX     §
     Plaintiffs,                  §
                                  §
v.                                §
                                  §                        CIVIL ACTION NO: 4:19-cv-4781
PH & H DEVELOPERS & CONSTRUCTION, §
INC., and NATIONWIDE INSURANCE    §
       Defendants.                §
                                    NOTICE OF REMOVAL

       Defendant Nationwide Insurance Sales Company, LLC (“Nationwide”), through

undersigned counsel and pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, files this Notice of

Removal of the lawsuit captioned Kelsey and Steve L. Loux v. PH & H Developers &

Construction, Inc. and Nationwide Insurance; Cause No. 2019-78693; In the 113th Judicial

District Court of Harris County, Texas. In support of this Notice of Removal, Nationwide

respectfully shows the following:

                                            I.
                                      INTRODUCTION

       1.     This lawsuit arises out of the alleged faulty construction in 2016 of Plaintiffs

Kelsey and Steve Loux’s (“Plaintiffs”) residential property in Houston, Texas, and a separate

2018 insurance claim for water intrusion damage to that property. Plaintiffs have misjoined their

claims for faulty construction in 2016 against a non-diverse defendant, the builder of the

property PH & H Developers & Construction, Inc. (“PH&H”), with their claims against

Nationwide, a diverse defendant, for water intrusion discovered in 2018. Such claims do not

arise out of the same transaction, occurrence, or series of transactions or occurrences. The

misjoinder of the claims against PH&H are sufficiently egregious to raise to the level of a
       Case 4:19-cv-04781 Document 1 Filed on 12/09/19 in TXSD Page 2 of 8



“fraudulent” misjoinder”1 and thus do not defeat the complete diversity that exists between

Nationwide and Plaintiffs. Nationwide therefore removes this action pursuant to 28 U.S.C. §

1332 as complete diversity exists between the properly joined parties.

                                                   I.
                                              BACKGROUND

        2.       Plaintiffs initiated the present action by filing suit against PH&H and Nationwide in

Cause No. 2019-78693; In the 113th Judicial District of Harris County, Texas on October 26, 2019

(the “State Court Action”).2

        3.       PH&H appeared and answered on November 27, 2019, asserting a general denial,

verified denials, and affirmative defenses to the claims and allegations made in Plaintiffs’ Original

Petition.3 Nationwide appeared and answered on December 6, 2019, asserting a general denial to

the claims and allegations made in Plaintiffs’ Original Petition.4

        4.       Plaintiffs’ Original Petition states that Plaintiffs purchased a residential property

located at 1706 Unit A, Alamo St., Houston, Texas 77007 (the “Property”).5 Plaintiffs purchased

the Property in April 2016 from PH&H, the developer and general contractor of the Property.6

Plaintiffs allege that PH&H negligently constructed the stucco façade, flashing, and window

sealants, which allowed water intrusion.7 Plaintiffs discovered the water intrusion in October 2018,




1
  Martinson v. Total Petrochems. & Ref. USA, Inc., No. H-14-555, 2014 U.S. Dist. LEXIS 70817, 2014 WL
2169970, at *2 (S.D. Tex. May 23, 2014) (Miller, J.) (citing Tapscott v. MS Dealer Serv. Corp., 77 F.3d 1353 (11th
Cir. 1996), abrogated on other grounds by Cohen v. Office Depot, Inc., 204 F.3d 1069 (11th Cir. 2000))
2
  See Exhibit A, Plaintiffs’ Original Petition.
3
  See Exhibit B, Defendant PH&H’s Original Answer.
4
  See Exhibit C, Defendant Nationwide’s Original Answer.
5
  See Exhibit A, Plaintiffs’ Original Petition at ¶ 13, 22.
6
  Id. at ¶ 22.
7
  Id. at ¶ 26-27,



                                                        2
           Case 4:19-cv-04781 Document 1 Filed on 12/09/19 in TXSD Page 3 of 8



and reported a claim for water intrusion damage to Nationwide.8 Plaintiffs dispute the claim

decision issued by Nationwide.9

            5.         Complete diversity exists between Plaintiffs and Nationwide. PH&H is the only

non-diverse defendant. Because the claims asserted against PH&H do not arise out of the same

transaction, occurrence, or series of transactions or occurrences as the claims against

Nationwide, and because the misjoinder of those claims are sufficiently egregious to rise to the

level of a fraudulent misjoinder, complete diversity exists between Nationwide and Plaintiffs.

            6.         This Notice of Removal is filed within 30 days of service of Plaintiffs’ Original

Petition on Nationwide. This Notice of Removal is therefore timely under 28 USC § 1446.

            7.         Pursuant to 28 USC § 1446(a) a copy of all process, pleadings, and orders served

upon Nationwide in the State Court Action are incorporated in Exhibit A. Pursuant to Local Rule

81, a full copy of the state court file has been requested and will be filed upon receipt.

            8.         Pursuant to 28 U.S.C. § 1446(d), promptly after filing this Notice of Removal,

Nationwide will give written notice of the removal to Plaintiffs through their attorney of record,

and to the clerk of the 113th Judicial District Court of Harris County, Texas.

            9.         Pursuant to 28 USC §§ 1446(b)(1) and 1446(c)(1) this Notice of Removal has been

timely filed within 30 days of service on Nationwide of Plaintiffs’ Original Petition and less than

one year after the commencement of this action.

                                                    II.
                                               JURISDICTION

            10.        This Court has original jurisdiction pursuant to 28 U.S.C. § 1332, and the matter

is removable to this Court pursuant to 28 U.S.C. § 1441(a) because there is complete diversity of


8
    Id. at ¶ 24, 43.
9
    Id. at ¶ 45-46.



                                                       3
       Case 4:19-cv-04781 Document 1 Filed on 12/09/19 in TXSD Page 4 of 8



citizenship between the properly joined parties and the amount in controversy exceeds $75,000

exclusive of interest and costs.

A.      Diversity of Parties and Fraudulent Misjoinder

        11.      Plaintiffs are domiciled in Harris County, Texas.10              Pursuant to 28 U.S.C. §

1332(a), therefore, Plaintiffs are a citizen of the State of Texas.

        12.      Defendant Nationwide Insurance Sales Company, LLC, an Ohio limited liability

company, was dissolved on December 31, 2005.11 None of its managers or members were

citizens of Texas. Accordingly, Nationwide Insurance Sales Company, LLC is not a citizen of

the State of Texas for purposes of diversity analysis.

        13.      PH&H is a Texas corporation and a citizen of the state of Texas.12 However,

PH&H’s citizenship should be disregarded for the purpose of determining diversity jurisdiction as

set forth below. Complete diversity exists between the properly joined parties.

        14.      Although the Fifth Circuit has never expressly adopted the Tapscott theory of

fraudulent misjoinder, it has “strongly indicated that it would do so in an appropriate case.”13

Under the doctrine of fraudulent misjoinder, when a plaintiff has misjoined a nondiverse

defendant in an effort to avoid federal jurisdiction, diversity jurisdiction can nonetheless exist for

the claims against the diverse defendants.14 When a party’s attempt to join claims against

diverse defendants with nondiverse defendants is “so egregious as to constitute fraudulent

10
   See Exhibit A, Plaintiffs’ Original Petition, ¶ 1-2.
11
   See Exhibit D, Certificate of Dissolution of Limited Liability Company.
12
   See Exhibit A, Plaintiffs’ Original Petition, p. 1.
13
   Tex. Instruments, Inc. v. Citigroup Global Mkts. Inc., 266 F.R.D. 143, 147 (N.D.Tex.2010) (Fish, J.), citing
Crockett v. R.J. Reynolds Tobacco Company, 436 F.3d 529, 532–33 (5th Cir.), cert. denied, 548 U.S. 907, 126 S.Ct.
2945, 165 L.Ed.2d 956 (2006); In re Benjamin Moore & Company, 318 F.3d 626, 630–31 (5th Cir.2002); In re
Benjamin Moore & Company, 309 F.3d 296, 298 (5th Cir.2002); Palermo v. Letourneau Technologies, Inc., 542
F.Supp.2d 499, 515 (S.D.Miss.2008) (Bramlette, J.) (“[M]ost district courts within this circuit have taken the
position that the Fifth Circuit has adopted, or at least appears to have adopted, Tapscott.”)
14
   Tapscott v. MS Dealer Service Corp., 77 F.3d 1353 (11th Cir.1996).




                                                       4
          Case 4:19-cv-04781 Document 1 Filed on 12/09/19 in TXSD Page 5 of 8



joinder” of the causes of action, the case may be removable despite the misjoinder of the

nondiverse defendants.15 Misjoinder under such circumstances may be just as fraudulent as the

improper joinder of a resident defendant against whom a plaintiff has no possibility of

recovery.16 When a party’s attempt to join claims against diverse defendants with non-diverse

defendants is “so egregious as to constitute fraudulent joinder” of the causes of action, the case

may be removable despite the misjoinder of the nondiverse defendants.17 When claims against

the diverse defendant(s) are found to have been improperly joined with those against nondiverse

defendant(s), the court may sever the diverse claims and remand them to state court while

retaining jurisdiction over the claims against the diverse defendants.18

           15.      Plaintiffs’ claims against Nationwide are factually and legally unrelated to the

claims against PH&H.             Plaintiffs’ claims against Nationwide center on a claim for water

intrusion damage discovered in 2018 and the coverages afforded under the Policy. Plaintiffs’

claims against PH&H concern allegations of negligent construction in or before 2016 and

fraudulent statements allegedly made conserving the construction in April 2016. Plaintiff has

fraudulently misjoined the claims against PH&H with the claims against Nationwide. As such,

the citizenship of PH&H may be disregarded, and complete diversity of citizenship exists

between the properly joined parties pursuant to 28 U.S.C. § 1332(a).

B.         Amount in Controversy




15
     In re Benjamin Moore & Co., 318 F.3d 626, 629 (5th Cir. 2002).
16
   Tapscott v. MS Dealer Serv. Corp., 77 F.3d 1353, 1360 (11th Cir. 1996), abrogated on other grounds by Cohen v.
   Office Depot, Inc., 204 F.3d 1069 (11th Cir. 2000).
17
   In re Benjamin Moore & Co., 318 F.3d 626, 629 (5th Cir. 2002).
18
   Palermo v. Letourneau Techs., Inc., 542 F. Supp. 2d 499, 525 (S.D. Miss. 2008).



                                                          5
          Case 4:19-cv-04781 Document 1 Filed on 12/09/19 in TXSD Page 6 of 8



            Plaintiffs’ Original Petition states that Plaintiffs seek monetary relief over $200,000 but not

more than $1,000,000.19 The threshold for diversity jurisdiction, $75,000, is therefore met by the

allegations of Plaintiffs’ Original Petition.

                                                         III.
                                                     CONCLUSION

            16.      This Court has original jurisdiction pursuant to 28 U.S.C. § 1332. This matter is

therefore removable to this Court pursuant to 28 U.S.C. § 1441(a) because there is complete

diversity of citizenship between the properly joined parties, the amount in controversy exceeds

$75,000 exclusive of interest and costs, and as all requirements for removal under 28 U.S.C. §

1446 have been met.

            17.      WHEREFORE, Defendant Nationwide General Insurance Company hereby

provides notice that this action is duly removed.

                                          (Signatures on following page.)




19
     See Exhibit A, Plaintiffs’ Original Petition, p. 2.



                                                           6
     Case 4:19-cv-04781 Document 1 Filed on 12/09/19 in TXSD Page 7 of 8



                                       Respectfully submitted,

                                       /s/ Patrick M. Kemp
                                       Patrick M. Kemp
                                       Texas Bar No. 24043751
                                       Southern District No. 38513
                                       pkemp@smsm.com
                                       Segal McCambridge Singer and Mahoney
                                       100 Congress Ave., Suite 800
                                       Austin, Texas 78701
                                       Telephone: (512) 476-7834
                                       Facsimile: (512) 476-7832

                                       ATTORNEY-IN-CHARGE FOR DEFENDANT
                                       NATIONWIDE



OF COUNSEL:

Robert G. Wall
Texas Bar No. 24072411
Southern District No. 1117137
rwall@smsm.com
Jacob S. Jones
Texas Bar No. 24101975
Southern District No. 3444665
jjones@smsm.com
Segal McCambridge Singer and Mahoney
100 Congress Avenue, Suite 800
Austin, Texas 78701
(512) 476-7834
(512) 476-7832 – Facsimile




                                          7
      Case 4:19-cv-04781 Document 1 Filed on 12/09/19 in TXSD Page 8 of 8



                               CERTIFICATE OF SERVICE

      This is to certify that a true and correct copy of the foregoing instrument has been served
via CMRRR this the 9th day of December, 2019 to:

       Craig Welscher                                             #9414 7266 9904 2137 9612 59
       Sholeh Abedinzadeh
       The Welscher Martinez Law Firm
       1111 North Loop West, Suite 702
       Houston, Texas 77008
       sabedinzadeh@twmlawfirm.com

       John M. Cox                                                #9414 7266 9904 2137 9612 66
       Jack A. Walters, III
       John M. Cox & Associates, P.C.
       325 N. St. Paul St., Ste. 2350
       Dallas, Texas 75201
       jmc@coxtriallaw.com
       atty@coxtriallaw.com

                                            /s/ Patrick M. Kemp
                                            Patrick M. Kemp




                                               8
